

115 HR 3751 IH: PAPER Act
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3751IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2017Mr. Meadows (for himself and Mr. Langevin) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to direct the Election Assistance Commission to develop
			 best practices for States to use to protect the integrity of elections for
			 Federal office, to make election technology improvement grants to States
			 for adopting and applying such best practices in the administration of
			 elections for Federal office, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting the American Process for Election Results Act or the PAPER Act. 2.Development of best practices for protecting integrity of Federal elections (a)In generalThe Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.) is amended by inserting after section 247 the following new section:
				
					248.Study and report on best practices for protecting the integrity of Federal elections and for
			 storing and securing voter registration data
 (a)In generalThe Commission, in consultation with the National Institute of Standards and Technology, the Secretary of the Department of Homeland Security, the Election Assistance Commission Standards Board, the Election Assistance Commission Board of Advisors, the Election Assistance Commission Technical Guidelines Development Committee, the National Association of Secretaries of State, the National Association of State Election Directors, the National Association of Election Officials, the International Association of Government Officials, the National Association of State Chief Information Officers, the Multi-State Information Sharing and Analysis Center, and other stakeholders the Commission determines necessary, shall conduct a study on each of the following:
 (1)Best practices for cybersecurity of Federal elections, including best practices for storing and securing voter registration data.
 (2)Best practices for election audits, with the goal of ensuring that— (A)each vote cast in an election for Federal office is accompanied by a paper record of the vote that is visible to the voter and is retained by the appropriate election official for a period sufficient to conduct the audit described in subparagraph (B); and
 (B)prior to the certification of the results of any election for Federal office, appropriate election officials conduct a manual audit of a random sample of the paper records of the votes cast in the election, as described in subparagraph (A), that provides high statistical confidence in the results of the election.
 (b)Public hearingsIn conducting each of the studies under this section, the Commission shall hold public hearings. (c)Issues considered (1)Cybersecurity of Federal elections, including best practices for storing and securing voter registration dataIn conducting the study under subsection (a)(1), the Commission shall consider the following:
 (A)The interference by foreign actors in the 2016 Federal election. (B)The opinion of intelligence officials that foreign states are likely to attempt to interfere in future Federal elections.
 (C)Election administration profiles based on the cybersecurity framework of the National Institute of Standards and Technology.
 (D)Best practices for storing and securing voter registration data. (E)All components of election infrastructure, as designated by the Secretary of Homeland Security, on January 6, 2017, as a subsector of a critical infrastructure sector (as defined in section 2001 of the Homeland Security Act of 2002 (6 U.S.C. 601)).
 (F)The implications of the aging of voting equipment on cybersecurity. (G)Any existing Federal funding sources that may be used to assist State and local governments to improve election cybersecurity.
 (H)Any related issues the Commission identifies as necessary to complete a comprehensive study of best practices for cybersecurity of Federal elections.
 (2)Election auditsIn conducting the study under subsection (a)(2), the Commission shall consider the following: (A)Public confidence in the administration of Federal elections.
 (B)Verifying the integrity of the election process. (C)Confirming the accuracy of results reported by the voting system.
 (D)Ensuring that the voting system is accurately tabulating ballots. (E)Ensuring that the winners of each election for Federal office are called correctly.
 (F)Current State requirements related to election audits. (G)Durational requirements needed to facilitate an election audit prior to election certification, including variations in the acceptance of postal ballots and election certification deadlines.
 (H)Administrative requirements and challenges for various types of election audits. (I)The potential to identify areas of improvement in election administration using varying types of election audits.
 (J)The use of voting systems producing voter-verified paper ballots. (K)Any related issues the Commission identifies as necessary to complete a comprehensive study of best practices for election audits.
 (d)Report and recommendationsNot later than the date that is 6 months after the date of the enactment of this section, the Commission shall submit a report to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives on each of the studies conducted under this section, together with recommendations with the matters described in paragraphs (1) and (2) of subsection (a).
						.
 (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 247 the following new item:
				
					
						Sec. 248. Study and report on best practices for protecting the integrity of Federal elections and
			 for storing and securing voter registration data..
			3.Election technology improvement grants
 (a)In generalThe Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.) is amended by adding at the end the following new title:
				
					XElection technology improvement grants
						
							1001.
							Election technology improvement grants
							
								(a)
								In general
 The Commission shall make a payment in an amount determined under section 1002 to each State which meets the conditions described in section 1003.
							
								(b)
								Use of funds
								
									(1)
									In general
 Except as provided in paragraph (2), a State receiving payment under this title shall use the payment—
 (A)in the case of a State that has undergone a Security Risk an Vulnerability Assessment from the Department of Homeland Security with respect to the State's election system, to address any recommendations or vulnerabilities resulting from such assessment, and
 (B)to implement the recommendations of the Commission under section 248(d) in accordance with the plan developed under section 1003.
									In the case of a State described in subparagraph (A), no amount of the payment received under this
			 title may be used for any purpose described in subparagraph (B) before the
			 date the State submits a State plan that meets the requirements of section
			 1003(b)(1)(A).
									(2)
									Other activities
 A State may use a payment under this title to carry out other activities to improve the administration of elections for Federal office if the State certifies to the Commission that—
									
										(A)
 the State has implemented the recommendations of the Commission under section 248(d);  (B) the State will use any remaining funds to improve, upgrade, or acquire new technological equipment related to election administration, which may include—
 (i)voting machines; (ii)election management systems;
 (iii)electronic poll books; (iv)online voter registration systems;
 (v)participation in the Electronic Registration Information Center; (vi)accessible voting equipment; and
 (vii)other technological upgrades identified by the Commission in the studies conducted under section 248(a); and
 (C)the State has appropriated funds for carrying out such activities in an amount equal to 10 percent of the total amount to be spent for such activities (taking into account the payment under this section and the amount spent by the State).
									No amount of the payment received under this title may be used for any purpose described in this
			 paragraph before the date the State submits the certification described in
			 section 1003(b)(1)(C).(3)Prohibition on use for voting machines not producing voter-verified paper ballots
 (A)In generalNone of the payments provided under this title may be used for any voting system that does not produce a voter-verified paper ballot.
 (B)ExceptionSubparagraph (A) shall not apply to any payment used for the purposes described in paragraph (1)(A).
									
							1002.
							Allocation of funds
							
								(a)
								In general
 Subject to subsection (c), the amount of a payment made to a State under this title shall be equal to the product of—
								
									(1)
 the total amount appropriated for payments pursuant to the authorization under section 1007; and  (2) the State allocation percentage for the State (as determined under subsection (b)).
								
								(b)
								State allocation percentage defined
 The State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of—  (1) the voting age population of the State (as reported in the most recent decennial census); and
								
									(2)
 the total voting age population of all States (as reported in the most recent decennial census).  (c) Minimum amount of payment The amount of a payment made to a State under this section may not be less than—
								
									(1)
 in the case of any of the several States or the District of Columbia, one-half of 1 percent of the total amount appropriated for payments under this title under section 1007; or
								
									(2)
 in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of Northern Mariana Islands, or the United States Virgin Islands, one-tenth of 1 percent of such total amount.
								
								(d)
								Pro rata reductions
 The Commission shall make such pro rata reductions to the allocations determined under subsection (a) as are necessary to comply with the requirements of subsection (c).
							
								(e)
								Continuing availability of funds after appropriation
 A payment to a State under this title shall be available to the State without fiscal year limitation.
							
							1003.
							Condition for receipt of funds
							
								(a)
								In general
 A State is eligible to receive a payment under this title if the chief executive officer of the State, or designee, in consultation and coordination with the chief State election official, has filed with the Commission a statement certifying that the State is in compliance with the requirements referred to in subsection (b). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: ______ hereby certifies that it is in compliance with the requirements referred to in section 1003(b) of the Help America Vote Act of 2002. (with the blank to be filled in with the name of the State involved).
							
								(b)
								State plan requirement; certification of compliance with applicable laws and requirements
 (1)In generalThe requirements referred to in this subsection are as follows: (A)The State has filed with the Commission a State plan which the State certifies—
										
											(i)
 contains each of the elements described in section 1004;  (ii) is developed in accordance with section 1005; and
										
											(iii)
 meets the public notice and comment requirements of section 1006.  (B) The State is in compliance with each of the laws described in section 906, as such laws apply with respect to this Act.
									
										(C)
 To the extent that any portion of the payment is used for activities other than implementing the recommendations of the Department of Homeland Security in connection with a Risk and Vulnerability Assessment described in section 1001(b)(1)(A) or the recommendations of the Commission under section 248(d)—
										
											(i)
 the State's proposed uses of the payment are not inconsistent with such recommendations; and  (ii) the use of the funds under this subparagraph is consistent with the requirements of section 1001(b)(2)(B).
 (2)Special rule for Requirements with respect to risk and vulnerability assessmentsIn the case of a State that has undergone a Security Risk an Vulnerability Assessment from the Department of Homeland Security with respect to the State's election system, paragraph (1) shall not apply and the State shall be treated as having met the requirements of this subsection if the State has met the requirement of paragraph (1)(B) and has filed with the Commission a State plan which contains the elements described in section 1004 with respect to the recommendations of the Department of Homeland Security with respect to such assessment.
								
								(c)
								Methods of compliance left to discretion of state
 The specific choices on the methods of complying with the elements of a State plan shall be left to the discretion of the State.
							
								(d)
								Timing for filing of certification
 (1)In generalA State may not file a statement of certification under subsection (a) until the expiration of the 45-day period which begins on the date the State plan under this section has been published on both the website of the chief State election official and the website of the Election Assistance Commission pursuant to section 1005(b).
 (2)Exception for Risk and Vulnerability Assessment mattersParagraph (1) shall not apply to any part of plan which is developed in connection with addressing recommendations of the Department of Homeland Security in connection with a Risk and Vulnerability Assessment described in section 1001(b)(1)(A).
 (e)Chief State election official definedIn this title, the chief State election official of a State is the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–8) to be responsible for coordination of the State's responsibilities under such Act.
							
							1004.
							State plan
							
								(a)
								In general
 The State plan shall contain a description of each of the following:  (1) How the State will use the payment under this title—
 (A)to implement— (i)any recommendations of the Department of Homeland Security in connection with a Risk and Vulnerability Assessment described in section 1001(b)(1)(A), if applicable; and
 (ii)the recommendations of the Commission under section 248(d); and (B)if applicable under section 1001(b)(2), to carry out other activities to improve the administration of elections.
									
									(2)
 How the State will distribute and monitor the distribution of the payment to units of local government or other entities in the State for carrying out the activities described in paragraph (1), including a description of—
									
										(A)
 the criteria to be used to determine the eligibility of such units or entities for receiving the payment; and
									
										(B)
 the methods to be used by the State to monitor the performance of the units or entities to whom the payment is distributed, consistent with the performance goals and measures adopted under paragraph (3).
									
									(3)
 How the State will adopt performance goals and measures that will be used by the State to determine its success and the success of units of local government in the State in carrying out the plan, including timetables for meeting each of the elements of the plan, descriptions of the criteria the State will use to measure performance and the process used to develop such criteria, and a description of which official is to be held responsible for ensuring that each performance goal is met.
								
									(4)
 How the State will conduct ongoing management of the plan, except that the State may not make any material change in the administration of the plan unless the change—
 (A)is developed and published on the website of the chief State election official and the website of the Election Assistance Commission in accordance with section 1005 in the same manner as the State plan;
									
										(B)
 is subject to public notice and comment in accordance with section 1006 in the same manner as the State plan; and
									
										(C)
 takes effect only after the expiration of the 30-day period which begins on the date the change has been published on both the website of the chief State election official and the website of the Election Assistance Commission.
									
									(5)
 A description of the committee which participated in the development of the State plan in accordance with section 1005 and the procedures followed by the committee under such section and section 1006.
								Paragraphs (5) and (6) shall not apply to any part of a plan which pertains to addressing
			 recommendations of the Department of Homeland Security in connection with
			 a Risk and Vulnerability Assessment described in section 1001(b)(1)(A).
								(b)
								Protection against actions based on information in plan
								
									(1)
									In general
 No action may be brought under this Act against a State or other jurisdiction on the basis of any information contained in the State plan filed under this title.
								
									(2)
									Exception for criminal acts
 Paragraph (1) may not be construed to limit the liability of a State or other jurisdiction for criminal acts or omissions.
								
							1005.
							Process for development and filing of plan; publication by Commission
							
								(a)
								Development of plan
 The chief State election official shall develop the State plan under this title through a committee of appropriate individuals, including the chief election officials of the two most populous jurisdictions within the State, other local election officials, stake holders, and other citizens, appointed for such purpose by the chief State election official.
 (b)Publication of plan by commissionAfter receiving the State plan of a State under this title, the Commission shall cause to have the plan published on both the website of the chief State election official and the website of the Election Assistance Commission.
							
							1006.
 Requirement for public notice and commentFor purposes of section 1003(b)(1)(C), a State plan meets the public notice and comment requirements of this section if—
							
								(1)
 not later than 30 days prior to the submission of the plan, the State made a preliminary version of the plan available for public inspection and comment;
							
								(2)
 the State publishes notice that the preliminary version of the plan is so available; and  (3) the State took the public comments made regarding the preliminary version of the plan into account in preparing the plan which was filed with the Commission.
							
							1007.
							Authorization of appropriations
							
								(a)
								In general
 There are authorized to be appropriated such sums as are necessary for payments under this title for fiscal years 2018 and 2019.
							
								(b)
								Availability
 Any amounts appropriated pursuant to the authority of subsection (a) shall remain available without fiscal year limitation until expended.
							
							1008.
							Reports
 Not later than 6 months after the end of the fiscal year for which a State received a payment under this title, the State shall submit a report to the Commission on the activities conducted with the funds provided, and shall include in the report—
							
								(1)
 a list of expenditures made with respect to each category of activities described in section 1001(b); and
 (2)an analysis and description of the activities funded under this title to meet the requirements of this title and an analysis and description of how such activities conform to the State plan under section 1004.
							.
 (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end the following:   TITLE X—Election Technology Improvement Grants Sec. 1001. Election technology improvement grants. Sec. 1002. Allocation of funds. Sec. 1003. Condition for receipt of funds. Sec. 1004. State plan. Sec. 1005. Process for development and filing of plan; publication by Commission. Sec. 1006. Requirement for public notice and comment. Sec. 1007. Authorization of appropriations. Sec. 1008. Reports.. 4.Contracting assistance (a)In generalThe Administrator of the General Services Administration, in consultation with the Director of the National Institute of Standards and Technology, shall take such actions as may be necessary through competitive processes—
 (1)to qualify a set of private sector organizations which are capable of providing cybersecurity services to States to secure their election systems and infrastructure from cyber attacks;
 (2)to establish contract vehicles to enable States to access the services of one or more of such private sector organizations as soon as payments are made under title X of the Help America Vote Act of 2002, as added by section 3;
 (3)to ensure that such contract vehicles permit individual States to augment Federal funds with funding otherwise available to the States; and
 (4)to provide a list of qualified organizations to the Election Assistance Commission in order to ensure it is readily available to State election officials.
 (b)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.
			5.Information sharing with State election officials
			(a)Security clearance
 (1)Expediting provision of clearance for chief State election officialsNot later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall establish an expedited process for providing the appropriate security clearance for the chief State election official of each State and 1 designee selected by such official to ensure that information relating to cybersecurity incidents and threats is communicated to such officials in a timely manner.
 (2)State definedIn this subsection, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.
 (b)Information sharingNot later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security and the Director of National Intelligence shall establish a cybersecurity incident notification process and cybersecurity incident response protocols for the sharing of information among State and Federal officials relating to election cybersecurity threats, vulnerabilities, and breaches.
			(c)Report to congress
 (1)In generalNot later than 30 days after the day of enactment of this Act, and each year thereafter, the Secretary of Homeland Security and the Director of National Intelligence shall submit a joint report to appropriate congressional committees in both classified and unclassified form, on foreign threats to elections in the United States. The report shall address the current and probable threats to our election system and strategies to prevent foreign interference.
 (2)Appropriate congressional committeesFor purposes of paragraph (1), the term appropriate congressional committees means— (A)the Committee on Rules and Administration, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on House Administration, the Committee on Armed Services, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
					